ORDER
PER CURIAM.
Christopher N. Brodhacker (Appellant) appeals the trial court’s judgment entered upon a jury verdict convicting him of attempting to manufacture or to produce a controlled substance in violation of Section 195.211 RSMo (1994). We have reviewed the briefs of the parties and the record on appeal and conclude there is sufficient evidence from which a reasonable juror might have found Appellant guilty beyond a reasonable doubt. State v. Dulany, 781 S.W.2d 52, 55 (Mo. banc 1989). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).